Citation Nr: 9912397	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  96-35 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a compensable evaluation for service-
connected bronchial asthma with a history of smoke inhalation 
before October 7, 1996.

2.  Entitlement to an increased evaluation for service-
connected bronchial asthma with a history of smoke inhalation 
after October 7, 1996, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to July 
1972, and from August 1976 to November 1985.  This appeal 
arises before the Board of Veterans' Appeals (Board) from a 
rating decision in which an increased rating for asthma was 
denied.

Effective October 7, 1996, VA amended the section of the VA 
Schedule for Rating Disabilities pertaining to the evaluation 
of the respiratory system, including Diagnostic Code 6602.  
61 Fed. Reg. 46720 (Sept. 5, 1996).  The RO had not, at the 
time of its last rating decision, evaluated the veteran's 
asthma under the new criteria.  Thus, in March 1998, the 
Board remanded this case for further development, including 
an examination to determine the nature and extent of the 
veteran's respiratory disability in accordance with the newly 
revised schedular criteria.  The Board also asked the RO to 
have the veteran identify any additional health care 
providers who may have treated him for his asthma, and to 
procure those records, if any.

A review of the record shows that the RO complied with the 
directives given in the March 1998 Remand.  It requested 
information from the veteran concerning his treatment for 
asthma.  The veteran responded, in May 1998, that he had 
obtained all his treatment through the civilian health care 
system and that there is no further information available.  
In addition, the claims file now contains a July 1998 report 
of VA examination.

In addition, the RO evaluated the veteran's respiratory 
disability under the new criteria in August 1998, and granted 
a 30 percent evaluation, effective the day the new criteria 
became effective, October 7, 1996.  The veteran's appeal, 
however, remains before the Board.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  For the period of time before October 7, 1996, the 
veteran's bronchial asthma was manifested by the need for 
daily inhalational or oral bronchodilator therapy and 
inhalational anti-inflammatory medication.

3.  For the period of time after October 7, 1996, the 
veteran's bronchial asthma was manifested by the need for 
daily inhalational or oral bronchodilator therapy and 
inhalational anti-inflammatory medication.


CONCLUSION OF LAW

1.  The criteria for a rating of 30 percent and no higher for 
bronchial asthma before October 7, 1996 are met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6602 
(1996).

2.  The criteria for a rating higher than 30 percent for 
bronchial asthma after October 7, 1996 are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic 
Code 6602 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2 (1998).  In this case, service connection was 
established for bronchial asthma with a history of smoke 
inhalation in a June 1986 rating decision.  A noncompensable 
evaluation was assigned under Diagnostic Code 6602, effective 
November 26, 1985, which is the date after the veteran was 
discharged from active duty.  This evaluation was confirmed 
and continued until August 1998.

The RO received the veteran's current claim for an increase 
in November 1993.  In August 1998, subsequent to the Board's 
March 1998 Remand, the RO issued a rating decision granting 
an evaluation of 30 percent for the veteran's service-
connected bronchial asthma.  In increasing the evaluation for 
the veteran's service-connected asthma to 30 percent, the RO 
stated that it did so based on the revision of the rating 
criteria governing the respiratory system, 38 C.F.R. § 4.97, 
effective October 7, 1996.  It thus effectuated the increased 
evaluation October 7, 1996.  There are thus two periods of 
time at issue, (1) before October 7, 1996, during which time 
the veteran's bronchial asthma is evaluated as zero percent 
disabling, and (2) after October 7, 1996, during which time 
the veteran's bronchial asthma is evaluated as 30 percent 
disabling.  The Board will discuss each period of time in 
turn.

The veteran contends that his service-connected bronchial 
asthma is worse than reflected by the ratings assigned for 
both periods in question.  After a review of the record, the 
Board finds that the evidence supports his contentions with 
regard to the former period of time, but that it does not 
support his contentions with regard to the latter.

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

As noted above, the rating criteria for evaluating 
respiratory disorders were significantly revised, effective 
October 7, 1996.  Under the old criteria, the Schedule 
provided a 100 percent evaluation for pronounced 
symptomatology manifested by very frequent asthmatic attacks 
with severe dyspnea on slight exertion between attacks and 
marked loss of weight or other evidence of severe impairment 
of health.  A 60 percent evaluation was warranted for severe 
symptomatology manifested by frequent attacks of asthma (one 
or more weekly) and marked dyspnea on exertion between 
attacks with only temporary relief by medication; more than 
light manual labor precluded.  A 30 percent evaluation was 
awarded where the symptomatology was moderate, manifested by 
rather frequent asthmatic attacks (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 10 percent evaluation was provided for mild 
symptomatology manifested by paroxysms of asthmatic type 
breathing (high-pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  A note following the schedular criteria 
dictates that a verified history of asthmatic attacks must be 
of record in the absence of clinical findings of asthma at 
time of examination.

The revised criteria for respiratory disorders, Diagnostic 
Code 6602, for bronchial asthma, now provides the following.  
A 100 percent rating shall be assigned for FEV-1 measured at 
less than 40 percent predicted; or FEV-1/FVC less than 40 
percent; or more than one attack per week with episodes of 
respiratory failure; or the necessity of daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  A 60 percent rating shall be 
assigned for FEV-1 measured at 40-55 percent predicted; or 
FEV-1/FVC of 40-55 percent; or the necessity of at least 
monthly visits to a physician for required care of 
exacerbations; or the necessity of intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 30 percent rating is warranted for FEV-1 
of 56-70 predicted; or FEV-1/FVC or 56 to 70 percent; the 
necessity of daily inhalational or oral bronchodilator 
therapy; or the necessity for inhalational anti-inflammatory 
medication.  A 10 percent evaluation is awarded for FEV-1 
measured at 71-80 percent predicted; or FEV-1/FVC of 71-80 
percent; or the necessity of intermittent inhalational or 
oral bronchodilator therapy.  A note following the criteria 
observes that in the absence of clinical findings of asthma 
at the time of examination, a verified history of asthmatic 
attacks must be of record.
 

Before October 7, 1996

The noncompensable rating for the veteran's service-connected 
bronchia asthma was assigned during this period under 
Diagnostic Code 6602, using the old criteria.  The Board 
concludes that the evidence supports the assignment of a 30 
percent disability evaluation, and no higher, under either 
the old criteria for this period.

The report of a July 1995 VA examination reveals subjective 
complaints of one to three attacks daily, excepting only 
seven to ten days of the month.  The attacks are 
characterized by cough and severe shortness of breath with 
wheezing and a frothy type of sputum.  The veteran reported 
using four inhalers, Proventil, Atrovent, Azmacort, and 
Tilade.  The examiner recorded objective findings of normal, 
well-transmitted breathing sounds in the lungs without rales 
or wheezes even on forced expiration.  PFT results revealed 
ventilatory capacity and ventilatory outflow exceeding 
predicted levels.  The examiner opined these results show 
excellent ventilatory function but noted there can be a high 
degree of variation in pulmonary function between the time of 
an attack versus periods free of bronchospasm.

Outpatient records dated from September 1993 to July 1995, 
and private medical treatment records dated from January 1988 
to October 1993 confirm a pattern of intermittent attacks of 
asthma, aggravated by seasonal allergens, and show that 
bronchodilators and anti-inflammatory inhalants were 
prescribed.  For example, his private physician noted in 
August 1993 that the veteran was experiencing increased 
episodes of asthma.  In November 1993 VA treatment records 
show the veteran was responding well to treatment but that 
environmental allergens were exacerbating his asthma.  In 
February 1994, the veteran was observed to be wheezing.  The 
physician increased the prescribed dosage of Azmacort dosages 
to counter flare-ups.  An entry dated in March 1995 indicates 
the veteran again presented with seasonal aggravation of his 
respiratory disability.  The medical evidence of record does 
show that the prescribed inhalers-Proventil, Atrovent, 
Tilade, and Azmacort-were prescribed for daily use.

A higher rating could be assigned under the old criteria if 
it is shown that the veteran has severe symptomatology 
characterized by frequent asthmatic attacks (one or more 
attacks weekly) and marked dyspnea on exertion between 
attacks with only temporary relief by medication; or more 
than light manual labor precluded.  The veteran contends that 
he suffers from nearly daily attacks.  In addition, he and 
his wife testified in their May 1995 hearing before the local 
hearing officer sitting at the RO that he experiences attacks 
a minimum of once per week.  However, the medical evidence of 
record simply does not concur.  Rather, treatment records 
show the veteran does report with complaints of wheezing and 
shortness of breath, but that these attacks are shown to 
occur only intermittently.  For example, while an entry in 
private medical records notes that the veteran's episodes of 
asthma are increasing in August 1993, the next entry is not 
dated until October 1993, and it is for a refill of a 
prescription not treatment of an attack.  Likewise, the VA 
outpatient treatment records show the veteran reported for 
treatment for his respiratory disability in September 1993, 
then again in November 1993, and then not again until 
February 1994.  In addition, these records also show that the 
veteran's asthma was as frequently described as stable.  For 
example, the veteran's asthma is described as stable in 
November 1993, at the same time the examiner requested 
testing to identify the allergens to which to desensitize the 
veteran.  Entries dated in August and November 1994, and in 
May and July 1995 also show the veteran's asthma as remaining 
stable.  Finally, despite the veteran's protestations and 
testimony that he is unable to work because of his 
respiratory disability and that he has had to change careers 
because of it, the medical evidence of record simply does not 
establish that the veteran has been precluded from employment 
at all, let alone all but light manual labor.  Rather, the 
examiner who conducted the July 1995 VA examination opined 
that he could not reconcile the veteran's assertions that he 
had to cancel a planned vacation with the results of the 
pulmonary function tests-which revealed excellent 
ventilatory function.

After consideration of the evidence, the Board finds that the 
schedular criteria for a rating of 30 percent and no higher 
are met under the old criteria for the period before October 
7, 1996.

After October 7, 1996

The 30 percent rating for the veteran's service-connected 
bronchial asthma was assigned under the new rating criteria, 
effective from October 7, 1996.  In the present case, the 
Board concludes that the veteran is not entitled to a rating 
greater than 30 percent schedular disability evaluation for 
the time period after October 7, 1996.  This is so because 
the medical evidence of record demonstrates that his FEV-1 
was found to measure 68 percent, predicted, and his FEV-
1/FVC, 83 percent at this time.

A 60 percent evaluation could be warranted under the new 
criteria for FEV-1 measured at 40 to 55 percent, predicted; 
or FEV-1/FVC measured at 40-55 percent; or at least monthly 
visits to a physician for required care of exacerbations; or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  However, the medical 
evidence of record does not demonstrate that any of the 
required manifestations are present.  Pulmonary function test 
results reported in the June 1998 examination report show 
FEV-1 results well above 40-55 percent, predicted: 68 
percent, predicted; and FEV-1/FVC results well above 40-55 
percent: 83 percent.  In addition, the evidence does not 
reveal that the veteran required monthly treatment for 
exacerbations of his bronchial asthma, or that he was 
prescribed systemic corticosteroids taken orally or 
parenterally.  Rather, the most recent, July 1998, evidence 
of record reflects that the veteran continues to use 
prescribed inhalants:  Azmacort, Oxtriphylline, and 
Albuterol.  And, while he reported that he experiences four 
to five episodes of asthma attacks daily, the medical 
evidence of record does not support this.  Rather, when asked 
to identify additional health care providers and treatment, 
he responded in May 1998 that he had received all his medical 
care through the civilian health care system and that there 
is no other information available in reference to his claim.  
Finally, the examiner conducting the July 1998 examination 
noted scattered rhonchi, no rales, and perhaps a little bit 
of wheezing.  Ventilation was present and symmetrical.  There 
was no edema, cyanosis, or clubbing.  Results of pulmonary 
function tests revealed spirometry and lung volumes within 
normal limits, FVC and FEV1 changed by 25 percent-which, the 
examiner opined, reflects good response to the 
bronchodilators.

The Board finds that the criteria for a rating higher than 30 
percent under the new rating criteria are not met for the 
period after October 7, 1996.

Extraschedular Consideration

This does not, however, preclude the granting of a higher 
evaluation for this disability.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had fully opportunity to 
present the increased-rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1) 
(1998).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Both the old and the new rating 
criteria provide a range of evaluations from 10 percent to 
100 percent as delineated above.  However, as discussed 
above, the medical evidence simply does not reflect that the 
required symptomatologies are present for either of the time 
periods at issue.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  While the veteran has 
required treatment, he has not required hospitalization for 
his bronchial asthma.  Moreover, the evidence of record does 
not show that the service-connected bronchial asthma, alone, 
interferes markedly with the veteran's employment during the 
periods in question.  Thus, the evidence does not show that 
the impairment resulting solely from his bronchial asthma 
alone warrants extra-schedular consideration.  Rather, for 
the reasons noted above, the Board concludes that the 
impairment resulting from the service-connected bronchial 
asthma with history of smoke inhalation is adequately 
compensated by the ratings discussed 
above.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1998) is not warranted in this case.


ORDER

An evaluation of 30 percent, and no greater, for bronchial 
asthma with history of smoke inhalation before October 7, 
1996, is granted subject to the laws and regulations 
governing the disbursement of monetary benefits.

An evaluation of more than 30 percent for bronchial asthma 
with history of smoke inhalation from October 7, 1996, is 
denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

